Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: to avoid any confusion and improve clarity, it is suggested to replace “mm” with --millimeter--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 14-20, and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bijleveld et al. US6241028.
Regarding independent claim 1, Bijleveld discloses, in Figure 5,
A carrier device (torpedo-shaped sensor device carrier tool 64 with a body and a compartment that contains embedded sensing devices 69) for transport in a wellbore, comprising:

a compartment within the body (compartment that contains embedded sensing devices 69); and
a permeable closure between an interior of the compartment and an exterior of the body (the portion of the sensor device carrier tool 64 with wellbore fluid communication openings (not shown) in the wax body of the carrier tool 64 for the sensing devices 69 to communicate with the wellbore fluid; col. 8:26-33).

Regarding claims 3 and 27, Bijleveld discloses wherein the body has a shape that is hydrodynamically favorable for downward travel in a borehole of the well bore (Fig. 5; col. 2:5-8).

Regarding claim 6, Bijleveld discloses wherein the permeable closure is disposed at an exterior surface of the body (the portion of the sensor device carrier tool 64 with wellbore fluid communication openings (not shown) in the wax body of the carrier tool 64 for the sensing devices 69 to communicate with the wellbore fluid; col. 8:26-33).

Regarding claim 14, Bijleveld discloses wherein: the wellbore comprises a borehole having an inner diameter; and an outer diameter of the body is less than the inner diameter of the borehole (Fig. 5).

Regarding claims 15 and 28, Bijleveld discloses wherein the compartment is capable of retaining microsensors (Fig. 5; torpedo-shaped sensor device carrier tool 64 contains embedded sensing devices 69 and is thus capable of retaining microsensors; col. 8:16 MEMS).

Regarding independent claim 16, Bijleveld discloses, in Figure 5,
A method of transport in a wellbore (Fig. 5), comprising:
deploying a carrier device (torpedo-shaped sensor device carrier tool 64 with a body and a compartment that contains embedded sensing devices 69) into a borehole of the well bore, wherein the carrier device contains items; and
releasing the items into the borehole by allowing degradation of at least a portion of the carrier device (col. 8:7-12 melting/disintegrating by wellbore fluid temperature).

Regarding claim 17, Bijleveld discloses wherein wellbore fluid comes into contact with the items after the deploying and before the releasing (Fig. 5; col. 8:7-12 melting/disintegrating by wellbore fluid temperature).

Regarding claim 18, Bijleveld discloses further comprising: triggering the degradation of the carrier device (Fig. 5; col. 8:7-12 melting/disintegrating by wellbore fluid temperature).

Regarding claim 19, Bijleveld discloses wherein the triggering is based on at least one of fluid pressure, fluid pressure changes, fluid temperature, fluid temperature changes, fluid salinity, fluid salinity changes, fluid pH, and fluid pH changes (Fig. 5; col. 8:7-12 melting/disintegrating by wellbore fluid temperature).

Regarding claim 20, Bijleveld discloses wherein the portion of the carrier device that is degraded comprises at least one of a body of the carrier device, a permeable closure connected to the body, and a connection between the body and the permeable closure (Fig. 5; col. 8:7-12 melting/disintegrating by wellbore fluid temperature; the body degrades; since the prior art discloses the body, then the listed structures of the “permeable closure” and the “connection” are not required because they are not positively recited due to the phrase “at least one of”).


Regarding claim 25, Bijleveld discloses further comprising selecting a material for the carrier device so that the carrier device is expected to degrade over the selected time period (col. 8:7-12).

Regarding independent claim 26, Bijleveld discloses, in Figure 5,
A wellbore system (Fig. 5) comprising:
a borehole having an inner diameter;
a carrier device (Fig. 5; torpedo-shaped sensor device carrier tool 64 with a body and a compartment that contains embedded sensing devices 69) having an outer diameter, wherein the inner diameter of the borehole is greater than the outer diameter of the carrier device, the carrier device comprising:
a body comprising degradable material (body of sensor device carrier tool 64 comprises wax that melts/disintegrates at bottom wellbore temperature; col. 8:7-12);
a compartment within the body (compartment that contains embedded sensing devices 69); and
a permeable closure between an interior of the compartment and an exterior of the body (the portion of the sensor device carrier tool 64 with wellbore fluid communication openings (not shown) in the wax body of the carrier tool 64 for the sensing devices 69 to communicate with the wellbore fluid; col. 8:26-33).

Claim(s) 1-3, 6, 13-20, and 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creel et al. US7891424.
Regarding independent claims 1 and 26, Creel discloses, in Figure 1,
A wellbore system (Fig. 1) comprising:
a borehole having an inner diameter;
a carrier device (dump bailer, cylindrical container 106; col. 9:49-52) for transport in a wellbore and having an outer diameter, wherein the inner diameter of the borehole is greater than the outer diameter of the carrier device, the carrier device comprising:
a body comprising degradable material (col. 10:1-5 dissolution of the container);
a compartment within the body (col. 9:19-21); and
a permeable closure between an interior of the compartment and an exterior of the body (col. 6:50-63 permeable container).

Regarding claim 2, Creel discloses wherein the body is cylindrical (cylindrical container 106; col. 9:49-52). 

Regarding claims 3 and 27, Creel discloses wherein the body has a shape that is hydrodynamically favorable for downward travel in a borehole of the well bore (Fig. 1; cylindrical container 106; col. 9:49-52).

Regarding claim 6, Creel discloses wherein the permeable closure is disposed at an exterior surface of the body (col. 6:50-63 permeable container).

Regarding claim 13, Creel discloses further comprising a fishing neck (tether 108).

Regarding claim 14, Creel discloses wherein: the well bore comprises a borehole having an inner diameter; and an outer diameter of the body is less than the inner diameter of the borehole (Fig. 1).


Regarding independent claim 16, Creel discloses, in Figure 1,
A method of transport in a wellbore (Fig. 1), comprising:
deploying a carrier device (dump bailer, cylindrical container 106; col. 9:49-52) into a borehole of the well bore, wherein the carrier device contains items (material 110); and
releasing the items into the borehole by allowing degradation of at least a portion of the carrier device (col. 10:1-5).

Regarding claim 17, Creel discloses wherein wellbore fluid comes into contact with the items after the deploying and before the releasing (Fig. 1; col. 10:1-5).

Regarding claim 18, Creel discloses further comprising: triggering the degradation of the carrier device (Fig. 1; col. 10:1-5).

Regarding claim 19, Creel discloses wherein the triggering is based on at least one of fluid pressure, fluid pressure changes, fluid temperature, fluid temperature changes, fluid salinity, fluid salinity changes, fluid pH, and fluid pH changes (col. 8:25-29 dissolve or melt at downhole fluid temperatures).

Regarding claim 20, Creel discloses wherein the portion of the carrier device that is degraded comprises at least one of a body of the carrier device, a permeable closure connected to the body, and a connection between the body and the permeable closure (col. 10:1-5; col. 8:25-29 dissolve or melt at downhole fluid temperatures; since the prior art discloses the body, 

Regarding claim 22, Creel discloses further comprising loading the items into a compartment of the carrier device before deploying the carrier device into the borehole (col. 9:19-21).

Regarding claim 23, Creel discloses wherein loading the items into the compartment occurs after manufacture of a body of the carrier device (col. 9:19-21).

Regarding claim 24, Creel discloses wherein the deploying the carrier device into the borehole is separated from the releasing the items into the borehole by a selected time period (col. 7:58-64 “timed release of the materials”).

Regarding claim 25, Creel discloses further comprising selecting a material for the carrier device so that the carrier device is expected to degrade over the selected time period (col. 7:58-64 “timed release of the materials” and “composition”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bijleveld et al. US6241028 in view of Creel et al. US7891424.
Regarding claim 2, Bijleveld teaches the invention substantially as claimed as described above, and the sensor device carrier tool 64 being torpedo-shaped.
Bijleveld does not teach wherein the body is cylindrical.
Creel teaches a container that can be a cylindrical container 106 with a diameter less than the wellbore 102 diameter (Creel; col. 9:49-52 “cylindrical containers 106”). Creel also teaches that the container shape can be any one of a variety of shapes (Creel; col. 8:51-56 “variety of shapes”, “tube-like shape”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shape of the body as taught by Bijleveld to be cylindrical with a diameter less than the wellbore diameter as taught by Creel for the purpose of allowing well fluids to flow around the body so that the body can travel within the wellbore at a desired travel rate as well as to allow for the desired sensor measurement sample-rate. For example, the cylinder-shape may yield a relatively slower travel rate in order for the sensors to take more measurements along the wellbore (yielding a higher data resolution) before arriving at the bottom of the wellbore.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bijleveld et al. US6241028 in view of Krugh US4603739.
Regarding claim 4, Bijleveld teaches the invention substantially as claimed as described above, but does not teach wherein the permeable closure comprises a wire mesh.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the permeable closure as taught by Bijleveld with a wire mesh permeable closure as taught by Krugh for the purpose of containing the sensors within the carrier until the carrier has sufficiently dissolved since it is known that a wire mesh and perforated plates/surfaces (the portion of the surface of the carrier with fluid-communication openings) are known alternatives that yield the predictable result of containing solids with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bijleveld et al. US6241028 in view of Krugh US4603739 as applied to claim 4 above, and further in view of Creel et al. US7891424.
Regarding claim 5, modified Bijleveld teaches the invention substantially as claimed as described above, but does not teach wherein the wire mesh consists of openings that are less than 3 mm across.
Creel teaches a porous container with an opening size having a diameter of less than about 500 microns for the purpose of containing solids of a particular range of size within the container/compartment and preventing the flow of the solids out of the container/compartment (Creel; col. 6:50-55).
.

Claim(s) 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bijleveld et al. US6241028 in view of Fletcher US1843217.
Regarding claim 7, Bijleveld teaches the invention substantially as claimed as described above, but does not teach wherein the permeable closure is located near a top portion of the body.
Fletcher teaches, in Figure 1, a screen 14 (permeable closure) positioned at a top portion of a bailer body to prevent solids from passing through the upper portion of the bailer/carrier (Fletcher; col. 3:39-41). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the location of the permeable closure as taught by Bijleveld to be near the top portion of the body as taught by Fletcher for the purpose of preventing solids from passing through the upper portion of the carrier until the carrier has reached the desired destination such as the bottom of the wellbore. Doing so would also assist in allowing for any trapped air to escape through the top of the carrier to allow the carrier to descend to the bottom of the wellbore.

Regarding claims 8-10, modified Bijleveld teaches the invention substantially as claimed as described above, but does not teach further comprising a flow port extending between a bottom portion of the body and a top portion of the body;
further comprising a valve in the flow port;

Fletcher teaches, in Figures 1-2, a body 10 with a passage 11 (flow port) and a flap valve 12 in the passage 11 that allows fluid flow from the bottom to the top of the body to facilitate the downhole travel/descent of the body 10.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the body as taught by modified Bijleveld to comprise the configuration of a flow port and a valve as taught by Fletcher for the purpose of facilitating the downhole travel/descent of the body within the wellbore.

Regarding claim 13, Bijleveld teaches the invention substantially as claimed as described above, but does not teach further comprising a fishing neck.
Fletcher teaches, in Figure 1, a clevis 15 for the purpose of making a connection with a workstring (Fletcher; col. 2:98-100 to col. 3:1-2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the carrier as taught by Bijleveld to include a fishing neck as taught by Fletcher for the purpose of making a connection with a workstring (Fletcher; col. 2:98-100 to col. 3:1-2) for an emergency or unexpected or unplanned scenario that requires the carrier to be retrieved to the surface or redeployed (for example, the carrier is stuck in the wellbore and unable to reach the bottom of the wellbore).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bijleveld et al. US6241028 in view of Fletcher US1843217 as applied to claim 8 above, and further in view of Creel et al. US7891424.
Regarding claim 11, modified Bijleveld wherein the body is reinforced near the flow port.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the body as taught by modified Bijleveld to be reinforced near the flow port by applying the known technique of increasing the wall thickness for a desired dissolution rate as taught by Creel for the purpose of delaying the dissolution of the flow port until the majority of the sensors have been released from the container/carrier. Doing so would yield the predictable result of having a longer dissolution rate (it takes longer to dissolve the wall since there is more material to dissolve) with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(D)).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bijleveld et al. US6241028 alone.
Regarding claim 12, Bijleveld teaches the invention substantially as claimed as described above, and wherein the body is weighted (col. 7:64-67 “wax body may be ballasted by lead particles”).
Bijleveld does not specifically teach the location of the weighting in which a bottom portion of the body is weighted.
Bijleveld has a recognized need/problem of determining where to position the ballast.  Bijleveld is presented with a finite number of identified, predictable potential solutions to the recognized need/problem (the ballast must be positioned somewhere in the finite body volume, such as at a bottom portion, a middle portion, or a top portion).
.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bijleveld et al. US6241028 in view of Ayoub et al. US20030205376.
Regarding claim 21, Bijleveld teaches the invention substantially as claimed as described above, and collecting at least some of the sensors from the borehole (Fig. 12; col. 10:4-16; “recovered sensors”).
Bijleveld does not teach wherein the items/sensors are specifically microsensors.
Ayoub teaches microsensors for the purpose of forming a network using wireless links to neighboring microsensors that can integrate with other sensors to transmit the information from the other sensors (Ayoub; [0011]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the items as taught by Bijleveld to comprise microsensors as taught by Ayoub for the purpose of forming a network using wireless links to neighboring microsensors that can integrate with other sensors to transmit the information from the other sensors (Ayoub; [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Mack US2689534 teaches, in Figures 1-3, a bailer with a spider/plate member 54 with openings 56 for fluid flow as well as check valve members 38.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	02/15/21